Name: Commission Decision of 28Ã August 2006 concerning the conclusion of an Agreement between the Government of Japan and the European Atomic Energy Community for co-operation in the peaceful uses of nuclear energy
 Type: Decision
 Subject Matter: energy policy;  European construction;  international affairs;  electrical and nuclear industries;  Asia and Oceania
 Date Published: 2007-02-06; 2007-08-24

 6.2.2007 EN Official Journal of the European Union L 32/64 COMMISSION DECISION of 28 August 2006 concerning the conclusion of an Agreement between the Government of Japan and the European Atomic Energy Community for co-operation in the peaceful uses of nuclear energy (2007/58/EURATOM) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the Council Decision of 27 February 2006, approving the conclusion by the Commission of an Agreement between the Government of Japan and the European Atomic Energy Community for co-operation in the peaceful uses of nuclear energy, Whereas the Agreement between the Government of Japan and the European Atomic Energy Community for co-operation in the peaceful uses of nuclear energy should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the Government of Japan and the European Atomic Energy Community for co-operation in the peaceful uses of nuclear energy is hereby approved on behalf of the European Atomic Energy Community. Text of the Agreement is attached to this Decision. Article 2 The Commissioner for Energy shall, with regard to the Community, give the notification provided for in Article 17(1) of the Agreement. Done at Brussels, 28 August 2006 For the Commission Andris PIEBALGS Member of the Commission